McOay, J.
The bill charges, and the demurrer admits, that in fact Joseph Printup was one of a partnership, composed of him-. self and the other defendants. The bill also charges that Joseph Printup was a partner with complainant, and as the case is stated in the bill, Fort and Joseph Printup composing one firm, have a controversy with Joseph Printup and the other .defendants, composing together another firm. This controversy is made up of two items: First, it is charged that Joseph Printup, and his ¡partners in the work, owe Fort and Joseph Printup, for one thousand days’, work. Second, it is charged that Joseph Printup, representing himself as the agent of Breed, agreed with Fort to give him half his salary as agent, and it is charged that in making this statement he was acting in the interests of the firm.
We think'that Fort has not a complete remedy at law by which to get his individual rights against the partnership as they exist with reference to these two claims. ■ The bill, for this reason, has equity in it, and it was proper that a general demurrer to the bill for want of equity should have been overruled.
But we do not think the charges in the bill are sufficient to sustain and justify the prayer of the bill to set aside the original contract as a fraud, and to let Fort in to share the profits of the convicts in the work. As we understand the bill, it contains no statements amounting to a charge of fraud in Printup, in the contract. How, when, in what way, was Fort, defrauded in the contract? He acted, it is true, under a mistake. He was misled, deceived by Daniel Printup. *281But was he so deceived as to induce hinrto make a less favorable contract for himself than he otherwise would have made ? Did he agree to let Printup, the agent, have the convicts at a cent less per day than he would have been willing to hire them for to Printup, the partner ? He does not, even so say, nor does he state a fact from which it is to be inferred. His forty-eight cents per day seems, as far as the bill shows, as much as Fort asked for the convicts. The contract, so far as we can see,'is .not different from what it would have been had Daniel Printup appeared and contracted as a partner. If there was deceit and falsehood, it^did Fort no harm in the contract. The real complaint of Fort is, that the contract has not been kept and performed ■ that Printup has not done as he promised, kept a correct account of the days the convicts were at work. For this breaoh of the contract Fort has a right to redress, and as we have said, he may, under the charges he makes, ask a Court of Equity to give him relief, not to set aside the contract, as to which he was not misled, but as to its enforcement, in which he has been deceived. The agreement was, that Printup should keep a correct account, and the bill gives the belief of Fort that Printup was only agent, as the reason why Fort trusted this ’matter to him. If Printup made a promise he has not performed, and misled Fort, so as to induce him to trust to that promise, Fort has a right to recover all the loss he has suffered by reason of the promises and-failures'of Printup. If by that deception, it has resulted that less days have been paid for than was right, for that Fort has his redress. He is entitled to the price agreed upon for every day they were at work.
2. But to permit him to repudiate the contract on his part, and become a sharer in the enterprise, is, in our judgment, contrary to the agreement. Fort agreed upon forty-eight cents per day. It does not appear but that he has got the pay for the time, except as to the one thousand days, just as they agreed, to-wit: at forty-eight cents per day. In our judgment this prayer asks entirely too much, and had the bill no other equity, we would have felt constrained to hold *282it demurrable. But as we have said, it is a good bill for the purposes we have mentioned, and in a demurrer to the whole bill for want of equity, if there be any equity, the demurrer is not good.
Judgment affirmed.